Case 1:21-cr-00191-LDH Document 7 Filed 04/07/21 Page 1 of 4 PageID #: 30
                                                                                **FILED**


                                                                            4:21 pm, Apr 07, 2021


                                                                           U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF NEW YORK

 KDE:MSM/KCB
 F. #2021 R00 194

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------X

 UNITED STA TES OF AMERICA                             INDICTMENT

        - against -
                                                        1:21-cr-00191(LDH)(CLP)
                                                       Cr. No. _ _ _ _ _ _ _ _ __
                                                       (T. 18, U.S.C., §§ 922(g)(l), 924(a)(2),
 MILETA MILJANIC,                                       924(d)(l) and 3551 et~.; T. 21,
      also known as "Mike" and                          U.S.C., § 853(p); T. 28, U.S .C.,
      "Mike Mike,"                                      § 2461 (c))

                         Defendant.

 ---------------------------X

 THE GRAND JURY CHARGES:

                          FELON IN POSSESSION OF A FIREARM

                1.     On or about February 23, 2021, within the Eastern District of New

 York, the defendant MILETA MILJANIC, also known as "Mike" and "Mike Mike,"

 knowing that he had previously been convicted in a court of one or more crimes punishable

 by a term of imprisonment exceeding one year, did knowingly and intentionally possess in

 and affecting commerce a firearm, to wit: one .22 caliber Tauru~ PT-22 LR semi-automatic

 pistol bearing serial number 43331 Z.

                (Title 18, United States Code, Sections 922(g)(l), 924(a)(2) and 3551 et seq.)

                          CRIMINAL FORFEITURE ALLEGATION

                2.     The United States hereby gives notice to the defendant that, upon his

 conviction of the offense charged herein, the government will seek forfeiture in accordance

 with Title 18, United States Code, Section 924(d)( 1) and Title 28, United States Code,
Case 1:21-cr-00191-LDH Document 7 Filed 04/07/21 Page 2 of 4 PageID #: 31



                                                                                                    2


 Section 2461 (c), which require the forfeiture of any firearm or ammunition involved in or

 used in any knowing violation of Title 18, United States Code, Section 922, including but not

 limited to one .22 caliber Taurus PT-22 LR semi-automatic pistol bearing serial number

 43331Z, and ammunition contained therein, seized on or about February 23 , 2021 , in

 Queens, New York.

               3.      If any of the above-described forfeitable property, as a result of any act

 or omission of the defendant:

                       (a)     cannot be located upon the exercise of due diligence;

                       (b)     has been transferred or sold to, or deposited with, a third party;

                       (c)     has been placed beyond the jurisdiction of the court;

                       (d)     has been substantially diminished in value; or

                       (e)     has been commingled with other property which cannot be

 divided without difficulty;
Case 1:21-cr-00191-LDH Document 7 Filed 04/07/21 Page 3 of 4 PageID #: 32



                                                                                                    3


 it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

 to seek forfeiture of any other property of the defendant up to the value of the forfeitable

 property described in this forfeiture allegation.

                (Title 18, United States Code, Section 924(d)(l); Title 21, United States Code,

 Section 853(p); Title 28, United States Code, Section 2461(c))




                                                               1 FOREPERSON




 ACTING UNITED STATES ATTORNEY
 EASTERN DISTRICT OF NEW YORK
                 Case 1:21-cr-00191-LDH Document 7 Filed 04/07/21 Page 4 of 4 PageID #: 33




F.#:2020R00194
FORMDBD-34              No.
JUN. 85


                               UNITED STATES DISTRICT COURT
                                          EASTERN District of NEW YORK

                                                  CRIMINAL DIVISION .

                                    THE UNITED STATES OF AMERICA
                                                                 VS.


                                                       MILETA MILJANIC,
                                                                                      Defendant.
                                                    INDICTMENT
                                  (T. 18, U.S.C., §§ 922(g)(1), 924(a)(2), 924(d)(t)
                          and 3551 et seg.; T. 21, U.S.C., § 853(p); T. 28, U.S.C., § 246l(c))
                              ,,,.,,u,.     ~
                        - - -- ---~ ~ ~~ ------- - --------F~e;;;~
                        Filed in open court this __ __ ___ __ ________ day,

                        of ____________ A.O. 20 _ ___ _ ______ _ ___ _ __ _ __ __ ___ ___ __ _ _

                                                                                            Clerk

                        Ba~$ ____ ____ _ _ ______ _ _________ _ _ __ _ _ __ _ _


                          Mathew S. Miller and Kayla Bensing, Assistant U.S. Attorneys (718)
                                                   254-6075/62 79
